THIS INSTRUMENT HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND VARIOUS APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR ASSIGNED OR A SECURITY INTEREST CREATED THEREIN, UNLESS
THE PURCHASER, TRANSFEREE, ASSIGNEE, PLEDGEE OR HOLDER OF SUCH SECURITY INTEREST
COMPLIES WITH ALL APPLICABLE STATE AND FEDERAL SECURITIES LAWS (I.E., SUCH
SECURITIES ARE REGISTERED UNDER SUCH LAWS OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE THEREUNDER) AND UNLESS THE SELLER, TRANSFEROR, ASSIGNOR, PLEDGOR OR
GRANTOR OF SUCH SECURITY INTEREST PROVIDES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT THE TRANSACTION CONTEMPLATED WOULD NOT BE IN
VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS.



COGNIGEN NETWORKS, INC.



SECURED SUBORDINATED PROMISSORY NOTE

$150,000    November 5, 2007      Salt Lake City, Utah 


     FOR VALUE RECEIVED, Cognigen Networks, Inc., a Colorado corporation (the
“Company”), promises to pay to BayHill Capital, LLC, a Utah limited liability
company (“Investor”), or its registered assigns, in lawful money of the United
States of America the principal sum of One Hundred Fifty Thousand Dollars
($150,000), or such lesser amount as shall equal the outstanding principal
amount hereof, together with interest from the date of this Note on the unpaid
principal balance at a rate equal to ten percent (10%) per annum, computed on
the basis of the actual number of days elapsed and a year of 365 days. All
unpaid principal, together with any then unpaid and accrued interest and other
amounts payable hereunder, shall be due and payable as follows: (i) on December
4th, 2007; (ii) if the unpaid principal, together with any then unpaid and
accrued interest, has not been paid to Investor on or before December 4th, 2007,
Investor, at its option, shall have the right to have the full amount of the
unpaid principal, together with any then unpaid and accrued interest and other
amounts payable hereunder, repaid in shares of the Company’s common stock, based
upon a conversion price equal to $0.03 per share; and (iii) when, upon or after
the occurrence of an Event of Default (as defined below), such amounts are
declared due and payable by Investor or made automatically due and payable in
accordance with the terms hereof.

     THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY AN AMENDED SECURITY
AGREEMENT (THE “SECURITY AGREEMENT”) DATED AS OF THE DATE HEREOF AND EXECUTED BY
THE COMPANY FOR THE BENEFIT OF INVESTOR. ADDITIONAL RIGHTS OF INVESTOR ARE SET
FORTH IN THE SECURITY AGREEMENT.

--------------------------------------------------------------------------------

     The following is a statement of the rights of Investor and the conditions
to which this Note is subject, and to which Investor, by the acceptance of this
Note, agrees:

     1.     Definitions. As used in this Note, the following capitalized terms
have the following meanings:

            (a)      “Company” includes the corporation initially executing this
Note and any Person which shall succeed to or assume the obligations of the
Company under this Note.

            (b)      “Event of Default” has the meaning given in Section 5
hereof.

            (c)      “Investor” shall mean the Person specified in the
introductory paragraph of this Note or any Person who shall at the time be the
registered holder of this Note.

            (d)      “Purchase Agreement” has the meaning given in the
introductory paragraph hereof.

            (e)      “Obligations” shall mean and include all loans, advances,
debts, liabilities and obligations, howsoever arising, owed by the Company to
Investor pursuant to the terms of this Note or the Purchase Agreement,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by the Company hereunder
and thereunder.

            (f)       “Person” shall mean and include an individual, a
partnership, a corporation (including a business trust), a joint stock company,
a limited liability company, an unincorporated association, a joint venture or
other entity or a governmental authority.

            (g)      “Securities Act” shall mean the Securities Act of 1933, as
amended.

            (h)       “Transaction Documents” shall mean this Note, the Purchase
Agreement, and such other documents as may reasonably be required to carry out
the intent of the transactions contemplated thereunder.

     2.      Interest. Accrued interest on this Note shall be payable at
maturity of the principal amount hereunder.

     3.      Prepayment. This Note may not be prepaid.

    4.     Events of Default. The occurrence of any of the following shall
constitute an “Event of Default” under this Note and the other Transaction
Documents:

            (a)   Failure to Pay. The Company shall fail to pay (i) when due any
principal or interest payment on the due date hereunder or (ii) any other
payment required under the terms of this Note or any other Transaction Document
on the date due and such payment shall not have been made within five (5) days
of the Company’s receipt of Investor’s written notice to the Company of such
failure to pay; or

 

2

--------------------------------------------------------------------------------

            (b)  Breaches of Covenants.  The Company shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Note or the other Transaction Documents and (i) such failure shall continue for
15 days after the Company receives notice thereof from Investor, or (ii) if such
failure is not curable within such 15-day period, but is reasonably capable of
cure within 30 days, either (A) such failure shall continue for 30 days or (B)
the Company shall not have commenced a cure in a manner reasonably satisfactory
to Investor within the initial 15-day period; or

            (c)  Representations and Warranties.  Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Company to Investor in writing in connection with this Note or
any of the other Transaction Documents, or as an inducement to Investor to enter
into this Note and the other Transaction Documents, shall be false, incorrect,
incomplete or misleading in any material respect when made or furnished; or

            (d) Voluntary Bankruptcy or Insolvency Proceedings.  The Company
shall (i) apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) be unable, or admit in writing its inability, to pay its debts
generally as they mature, (iii) make a general assignment for the benefit of its
creditors, (iv) be dissolved or liquidated, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or

            (e) Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings
for the appointment of a receiver, trustee, liquidator or custodian of the
Company or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within 30 days of commencement.

     5.  Rights of Investor upon Default. Upon the occurrence or existence of
any Event of Default (other than an Event of Default described in Section 4(d)
or 4(e)) and at any time thereafter during the continuance of such Event of
Default, Investor may, by written notice to the Company, declare all outstanding
Obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the other
Transaction Documents to the contrary notwithstanding. Upon the occurrence or
existence of any Event of Default described in Section 4(d) or 4(e), immediately
and without notice, all outstanding Obligations payable by the Company hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding. In addition to the foregoing
remedies, upon the occurrence or existence of any Event of Default, Investor may
exercise any other right, power or remedy granted to it by the Transaction
Documents or otherwise permitted to it by law, either by suit in equity or by
action at law, or both.

3

--------------------------------------------------------------------------------



     6.     Subordination. This Note shall be subject to and subordinate to
prior liens of the Company in favor of Silicon Valley Bank (with respect to
obligations arising pursuant to an Amended and Restated Loan and Security
Agreement dated as of April 23, 2007, to be effective March 26, 2007), VenCore
Solutions, Inc., (with respect to obligations arising pursuant to a Loan and
Security Agreement dated October 11, 2006) and the State of Washington (with
respect to an Electronic Partial Payment Agreement dated November 27, 2006).

     7.     Successors and Assigns. Subject to the restrictions on transfer
described in Sections 9 and 10 below, the rights and obligations of the Company
and Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

     8.     Waiver and Amendment. Any provision of this Note may be amended,
waived or modified upon the written consent of the Company and Investor.

     9.     Transfer of this Note. This Note is not transferrable.

    10.    Assignment by the Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of Investor or by Investor without prior written consent of the Company.

     11.    Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall be in writing and
faxed, mailed or delivered to each party to the respective addresses or
facsimile number of the parties as set forth below, or at such other address or
facsimile number as the recipient of any notice shall have notified the other in
writing. All such notices and communications will be deemed effectively given
the earlier of (i) when received, (ii) when delivered personally, (iii) one
business day after being delivered by facsimile (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing or (v) four days after being deposited in
the U.S. mail, first class with postage prepaid.



  Company:





  Cognigen Networks, Inc.
9800 Mount Pyramid Court, Ste 400
Englewood, CO 80112
Attention: Gary L. Cook
Telephone: 303-256-6915
Facsimile: 206-339-6512



 

4

--------------------------------------------------------------------------------



  Investor:





  BayHill Capital, LLC
1559 N. Technology Way
Orem, Utah 84097
Attention: Robert K. Bench
Telephone: (801) 437-9679
Facsimile: (801) 705-9372





  with a copy to:





  Parr Waddoups Brown Gee & Loveless
185 South State Street, Suite 1300
Salt Lake City, UT 84111
Attention: Brian Lloyd
Telephone: (801) 532-7840
Facsimile: (801) 532-7750



     12.    Payment. Payment shall be made in lawful tender of the United
States.

     13.    Default Rate; Usury. During any period in which an Event of Default
has occurred and is continuing, the Company shall pay interest on the unpaid
principal balance hereof at a rate per annum equal to the rate otherwise
applicable hereunder plus five percentage points (5%). In the event any interest
is paid on this Note which is deemed to be in excess of the then legal maximum
rate, then that portion of the interest payment representing an amount in excess
of the then legal maximum rate shall be deemed a payment of principal and
applied against the principal of this Note.

     14.    Expenses; Waivers. If action is instituted to collect this Note, the
Company promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
The Company hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument.

     15.    Governing Law. This Note and all actions arising out of or in
connection with this Note shall be governed by and construed in accordance with
the laws of the State of Colorado, without regard to the conflicts of law
provisions of the State of Colorado or of any other state.

       The Company has caused this Note to be issued as of the date first
written above.



COGNIGEN NETWORKS, INC.
a Colorado corporation

By: _______________________________

Name: ____________________________

Title: ______________________________



 

5

--------------------------------------------------------------------------------

THIRD AMENDMENT TO SECURITY AGREEMENT

     This Third Amendment to Security Agreement (as amended, modified or
otherwise supplemented from time to time, this “Third Amended Security
Agreement”), dated as of November 5, 2007, is executed by Cognigen Networks,
Inc., a Colorado corporation (together with its successors and assigns,
“Debtor”), and BayHill Capital, LLC, a Utah limited liability company (“Secured
Party”).



RECITALS



     A.    WHEREAS, Debtor and Secured Party previously entered into: (i) a
Secured Subordinated Promissory Note, dated as of June 15, 2007, in favor of
Secured Party (as amended, modified or otherwise supplemented from time to time)
(the “First Note”), in the aggregate principal amount of $100,000 and in
connection therewith entered into that certain Security Agreement dated June 15,
2007 (the “Security Agreement”), pursuant to which Debtor granted to Secured
Party a security interest in the collateral described therein, and (ii) a
Secured Subordinated Promissory Note, dated as of June 28, 2007, in favor of
Secured Party (as amended, modified or otherwise supplemented from time to time)
(the “Second Note”), in the aggregate principal amount of $150,000 and in
connection therewith entered into that certain First Amendment to Security
Agreement dated June 28, 2007 (the “First Amendment Security Agreement”),
pursuant to which Debtor granted to Secured Party a security interest in the
collateral described therein. On October 17, 2007, the First Note and the Second
Note were converted to common stock in accordance with the applicable provisions
of these notes.

     B.    WHEREAS, Debtor and Secured Party previously entered into a Secured
Subordinated Promissory Note, dated as of September 26, 2007, in favor of
Secured Party (as amended, modified or otherwise supplemented from time to time)
(the “Third Note”) in the principal amount of $30,000.

     C.    WHEREAS, Debtor and Secured Party has entered into a Secured
Subordinated Promissory Note, dated as of November 5, 2007, in favor of Secured
Party (as amended, modified or otherwise supplemented from time to time) (the
“Fourth Note”) in the principal amount of $150,000. The aggregate principal
amount of the Third Note and the Fourth Note (The Outstanding Notes) being
$180,000.

     D.    WHEREAS, to induce Secured Party to enter into the Fourth Note,
Debtor agrees to amend the Second Amended Security Agreement by entering into
this Third Amended Security Agreement and grant to Debtor a security interest in
the Collateral described below.



AGREEMENT



     NOW, THEREFORE, in consideration of the above recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

 

--------------------------------------------------------------------------------

     1.       Definitions and Interpretation. When used in this Third Amended
Security Agreement, the following terms have the following respective meanings:

              “Collateral” has the meaning given to that term in Section 2
hereof.

              “Lien” shall mean, with respect to any property, any security
interest, mortgage, pledge, lien, claim, charge or other encumbrance in, of, or
on such property or the income therefrom, including, without limitation, the
interest of a vendor or lessor under a conditional sale agreement, capital lease
or other title retention agreement, or any agreement to provide any of the
foregoing, and the filing of any financing statement or similar instrument under
the UCC or comparable law of any jurisdiction.

              “Obligations” means all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by Debtor to Secured Party, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising under or pursuant to the terms of the Third Note, the Fourth
Note, or this Third Amended Security Agreement, including, all interest, fees,
charges, expenses, attorneys’ fees and costs and accountants’ fees and costs
chargeable to and payable by Debtor hereunder and thereunder, including without
limitation any proceeding under Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time (including post-petition
interest).

              “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

              “Permitted Liens” means (a) any Liens existing as of the date
hereof on file with the applicable filing offices of the State of Washington and
the State of Colorado (or any other state) with respect to the obligations
identified in subparagraph (e) below; (b) (i) Liens existing as of the date
hereof and in the future incurred or imposed by law which were or are incurred
in the ordinary course of business, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ Liens, interest of a vendor, lessor or licensee
with respect to the purchase or license of the Company’s products or services, a
capital lease or other title retention agreement, purchase money security
interests, and (ii) other similar Liens arising in the ordinary course of
business which are not delinquent or remain payable without penalty or which are
being contested in good faith and by appropriate proceedings; (c) Liens for
taxes not yet delinquent or Liens for taxes being contested in good faith and by
appropriate proceedings for which adequate reserves have been established; (d)
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, and mechanic’s Liens, carrier’s Liens and other Liens to secure the
performance of tenders, statutory obligations, contract bids, government
contracts, performance and return of money bonds and other similar obligations,
incurred in the ordinary course of business, whether pursuant to statutory
requirements, common law or consensual arrangements; (e) Liens in favor of
Silicon Valley Bank (with respect to obligations arising pursuant to an Amended
and Restated Loan and Security Agreement dated as of April 23, 2007, to be
effective March 26, 2007), VenCore Solutions, Inc., (with respect to obligations
arising pursuant to a Loan and Security Agreement dated October 11, 2006) and
the State of Washington (with respect to an Electronic Partial Payment Agreement
dated November 27, 2006); and (f) Liens in favor of Secured Party (as defined
herein).

2

--------------------------------------------------------------------------------



              “UCC” means the Uniform Commercial Code as in effect in the State
of Colorado from time to time.

     Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

     2.     Grant of Security Interest. As security for the Obligations, Debtor
hereby pledges to Secured Party and grants to Secured Party a security interest
in all right, title and interests of Debtor in and to the property described in
Attachment 1 hereto, whether now existing or hereafter from time to time
acquired (collectively, the “Collateral”).

     3.     General Representations and Warranties. Debtor represents and
warrants to Secured Party that (a) Debtor is the owner of the Collateral (or, in
the case of after-acquired Collateral, at the time Debtor acquires rights in the
Collateral, will be the owner thereof) and that no other Person has (or, in the
case of after-acquired Collateral, at the time Debtor acquires rights therein,
will have) any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens; (b) upon the filing of
appropriately completed UCC-1 financing statements in the appropriate filing
offices, Secured Party has (or in the case of after-acquired Collateral, at the
time Debtor acquires rights therein, will have), subject to Permitted Liens, a
senior perfected security interest in the Collateral to the extent that a
security interest in the Collateral can be perfected by such filing; (c) all
Inventory has been (or, in the case of hereafter produced Inventory, will be)
produced in compliance with applicable laws, including the Fair Labor Standards
Act; (d) all accounts receivable and payment intangibles are genuine and
enforceable against the party obligated to pay the same except for reasonable
and customary allowances for doubtful accounts, bad debt and similar exceptions;
(e) the originals of all documents evidencing all accounts receivable and
payment intangibles of Debtor and the only original books of account and records
of Debtor relating thereto are, and will continue to be, kept at the Debtor’s
principal place of business, presently located at the address of Debtor set
forth in Section 10 below.

     4.     Covenants Relating to Collateral. Debtor hereby agrees (a) to
perform all acts that may be necessary to maintain, preserve, protect and
perfect the Collateral, the Lien granted to Secured Party therein and the
perfection and priority of such Lien, except for Permitted Liens; (b) not to use
or permit any Collateral to be used (i) in violation in any material respect of
any applicable law, rule or regulation, or (ii) in violation of any policy of
insurance covering the Collateral; (c) to pay promptly when due all taxes and
other governmental charges, all Liens and all other charges now or hereafter
imposed upon or affecting any Collateral; (d) without 15 days written notice to
Secured Party, (i) not to change Debtor’s name or place of business (or, if
Debtor has more than one place of business, its chief executive office), or the
office in which Debtor’s records relating to accounts receivable and payment
intangibles are kept and (ii) not to change Debtor’s state of incorporation; (e)
to procure, execute and deliver from time to time any endorsements, assignments,
financing statements and other writings reasonably deemed necessary or
appropriate by Secured Party to perfect, maintain and protect its Lien hereunder
and the priority thereof and to deliver promptly upon the request of Secured
Party all originals of Collateral consisting of instruments; (f) to appear in
and defend any action or proceeding which may affect its title to or Secured
Party’s interest in the Collateral; (g) if Secured Party gives value to enable
Debtor to acquire rights in or the use of any Collateral, to use such value for
suchpurpose; (h) to keep separate, accurate and complete records of the
Collateral and to provide Secured Party with such records and such other reports
and information relating to the Collateral as Secured Party may reasonably
request from time to time; (i) not to surrender or lose possession of, sell,
encumber, lease, rent, or otherwise dispose of or transfer any Collateral or
right or interest therein except with respect to Permitted Liens, and to keep
the Collateral free of all Liens except Permitted Liens; provided that Debtor
may sell, lease, transfer, license or otherwise dispose of any of the Collateral
in the ordinary course of business consisting of (i) the sale of inventory, (ii)
sales of worn-out or obsolete equipment, and (iii) non-exclusive licenses and
similar arrangements for the use of the property of Debtor; (j) if requested by
Secured Party, to type, print or stamp conspicuously on the face of all original
copies of all Collateral consisting of chattel paper a legend satisfactory to
Secured Party indicating that such chattel paper is subject to the security
interest granted hereby; (k) to collect, enforce and receive delivery of the
accounts receivable and payment intangibles in accordance with past practice
until otherwise notified by Secured Party; (l) to comply with all material
requirements of law relating to the production, possession, operation,
maintenance and control of the Collateral (including the Fair Labor Standards
Act); and (m) to permit Secured Party and its representatives the right, at any
time during normal business hours, upon reasonable prior notice, to visit and
inspect the properties of Debtor and its corporate, financial and operating
records, and make abstracts therefrom, and to discuss Debtor’s affairs, finances
and accounts with its directors, officers and independent public accountants.

3

--------------------------------------------------------------------------------





      5.      [Reserved]         6.      Litigation and Other Proceedings

            (a) Upon reasonable request from the Secured Party, Debtor shall
commence and diligently prosecute such suits, proceedings or other actions for
infringement or other damage, or reexamination or reissue proceedings, or
opposition or cancellation proceedings as are reasonable to protect any of the
patents, trademarks, copyrights, mask works or trade secrets. No such suit,
proceeding or other actions shall be settled or voluntarily dismissed, nor shall
any party be released or excused of any claims of or liability for infringement,
without the prior written consent of Secured Party, which consent shall not be
unreasonably withheld or delayed.

            (b) Upon the occurrence and during the continuation of an Event of
Default, Secured Party shall have the right but not the obligation to bring suit
or institute proceedings in the name of Debtor or Secured Party to enforce any
rights in the Collateral, including any license thereunder, in which event
Debtor shall at the request of Secured Party do any and all lawful acts and
execute any and all documents reasonably required by Secured Party in aid of
such enforcement. If Secured Party elects not to bring suit to enforce any right
under the Collateral, including any license thereunder, Debtor agrees to use all
commercially reasonable measures, whether by suit, proceeding or other action,
to cause to cease any infringement of any right under the Collateral by any
Person and for that purpose agrees to diligently maintain any action, suit or
proceeding against any Person so infringing necessary to prevent such
infringement.

 

 

 

 

4

--------------------------------------------------------------------------------

      7.      Default and Remedies.

            (a)   Default. Debtor shall be deemed in default under this Third
Amended Security Agreement upon the occurrence and during the continuance of an
Event of Default (as defined in the Notes).

            (b)   Remedies. Upon the occurrence and during the continuance of
any such Event of Default, Secured Party shall have the rights of a secured
creditor under the UCC, all rights granted by this Third Amended Security
Agreement and by law, including the right to: (a) require Debtor to assemble the
Collateral and make it available to Secured Party at a place to be designated by
Secured Party; and (b) prior to the disposition of the Collateral, store,
process, repair or recondition it or otherwise prepare it for disposition in any
manner and to the extent Secured Party deems appropriate and in connection with
such preparation and disposition, without charge, use any trademark, trade name,
copyright, patent or technical process used by Debtor. Debtor hereby agrees that
ten (10) days notice of any intended sale or disposition of any Collateral is
reasonable. In furtherance of Secured Party’s rights hereunder, Debtor hereby
grants to Secured Party an irrevocable, non-exclusive license (exercisable
without royalty or other payment by Secured Party, but only in connection with
the exercise of remedies hereunder) to use, license or sublicense any patent,
trademark, trade name, copyright or other intellectual property in which Debtor
now or hereafter has any right, title or interest together with the right of
access to all media in which any of the foregoing may be recorded or stored.

            (c)   Application of Collateral Proceeds. The proceeds and/or avails
of the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Secured Party
at the time of, or received by Secured Party after, the occurrence of an Event
of Default) shall be paid to and applied as follows:

                        (i)   First, to the payment of reasonable costs and
expenses, including all amounts expended to preserve the value of the
Collateral, of foreclosure or suit, if any, and of such sale and the exercise of
any other rights or remedies, and of all proper fees, expenses, liability and
advances, including reasonable legal expenses and attorneys’ fees, incurred or
made hereunder by Secured Party;

                        (ii)   Second, to the payment to Secured Party of the
amount then owing or unpaid on the Outstanding Notes, and in case such proceeds
shall be insufficient to pay in full the whole amount so due, owing or unpaid
upon such Ourstanding Notes, then the amount remaining to be distributed (to be
applied first to accrued interest and second to outstanding principal);

                        (iii)  Third, to the payment of other amounts then
payable to Secured Party under any of the transaction documents (as defined in
the Ourstanding Notes and hereinafter, the “Transaction Documents”), and in case
such proceeds shall be insufficient to pay in full the whole amount so due,
owing or unpaid under such Transaction Documents, then the amount remaining to
be distributed; and

5

--------------------------------------------------------------------------------

                        (iv)   Fourth, to the payment of the surplus, if any, to
Debtor, its successors and assigns, or to whosoever may be lawfully entitled to
receive the same.

     8.      Miscellaneous.

            (a)   Notices. Except as otherwise provided herein, all notices,
requests, demands,  consents, instructions or other communications to or upon
Debtor or Secured Party under this Third Amended Security Agreement shall be in
writing and faxed, mailed or delivered to each party to the facsimile number or
its address set forth below (or to such other facsimile number or address as the
recipient of any notice shall have notified the other in writing). All such
notices and communications shall be effective (a) when sent by Federal Express
or other overnight service of recognized standing, on the business day following
the deposit with such service; (b) when mailed First Class Mail and addressed as
aforesaid through the United States Postal Service, upon receipt; (c) when
delivered by hand, upon delivery; and (d) when faxed, upon confirmation of
receipt.



  Company:





  Cognigen Networks, Inc.
1559 N. Technology Way
Oren, Utah 84097
Attention: Robert K. Bench
Telephone: 801-437-9679
Facsimile: 801-705-9372





  With a copy to:





  Cognigen Networks, Inc.
9800 Mount Pyramid Court, Ste 400
Englewood, CO 80112
Attention: Gary L. Cook
Telephone: 303-256-6915
Facsimile: 206-339-6512





  Investor:





  BayHill Capital, LLC
1559 N. Technology Way
Orem, Utah 84097
Attention: Robert K. Bench
Telephone: (801) 437-9679
Facsimile: (801) 705-9372





  with a copy to:





  Parr Waddoups Brown Gee & Loveless
185 South State Street, Suite 1300
Salt Lake City, UT 84111
Attention: Brian Lloyd
Telephone: (801) 532-7840
Facsimile: (801) 532-7750



6

--------------------------------------------------------------------------------

            (b)   Nonwaiver. No failure or delay on Secured Party’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.

            (c)   Amendments and Waivers. This Third Amended Security Agreement
may not be amended or modified, nor may any of its terms be waived, except by
written instruments signed by Debtor and Secured Party; provided that, if the
Debtor issues additional promissory notes after the date hereof, any purchaser
of such promissory notes may become a party to this Agreement by executing and
delivering an additional counterpart signature page to this Agreement and
thereafter shall be deemed a “Secured Party” for all purposes hereunder. Each
waiver or consent under any provision hereof shall be effective only in the
specific instances for the purpose for which given.

            (d)   Assignments. This Third Amended Security Agreement shall be
binding upon and inure to the benefit of Secured Party and Debtor and their
respective successors and assigns; provided, however, that Debtor may not sell,
assign or delegate rights and obligations hereunder without the prior written
consent of Secured Party.

            (e)   Cumulative Rights, etc. The rights, powers and remedies of
Secured Party under this Third Amended Security Agreement shall be in addition
to all rights, powers and remedies given to Secured Party by virtue of any
applicable law, rule or regulation of any governmental authority, any
Transaction Document or any other agreement, all of which rights, powers, and
remedies shall be cumulative and may be exercised successively or concurrently
without impairing Secured Party’s rights hereunder. Debtor waives any right to
require Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.

            (f)   Payments Free of Taxes, Etc. All payments made by Debtor under
the Transaction Documents shall be made by Debtor free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings. In addition, Debtor shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Third Amended
Security Agreement. Upon request by Secured Party, Debtor shall furnish evidence
satisfactory to Secured Party that all requisite authorizations and approvals
by, and notices to and filings with, governmental authorities and regulatory
bodies have been obtained and made and that all requisite taxes, levies and
charges have been paid.

            (g)   Partial Invalidity. If at any time any provision of this Third
Amended Security Agreement is or becomes illegal, invalid or unenforceable in
any respect under the law or any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of this Third Amended Security
Agreement nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction shall in any way be affected or impaired
thereby.

7

--------------------------------------------------------------------------------

            (h)   Expenses. Debtor shall pay on demand all reasonable fees and
expenses, including reasonable attorneys’ fees and expenses, incurred by Secured
Party in connection with custody, preservation or sale of, or other realization
on, any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which is not performed as and when required by this Third Amended
Security Agreement.

            (i)   Construction. Each of this Third Amended Security Agreement
and the other Transaction Documents is the result of negotiations among, and has
been reviewed by, Debtor, Secured Party, and their respective counsel.
Accordingly, this Third Amended Security Agreement and the other Transaction
Documents shall be deemed to be the product of all parties hereto, and no
ambiguity shall be construed in favor of or against Debtor or Secured Party.

            (j)   Entire Agreement. This Third Amended Security Agreement taken
together with the other Transaction Documents constitute and contain the entire
agreement of Debtor and Secured Party and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
among the parties, whether written or oral, respecting the subject matter
hereof.

            (k)  Other Interpretive Provisions. References in this Third Amended
Security Agreement and each of the other Transaction Documents to any document,
instrument or agreement (a) includes all exhibits, schedules and other
attachments thereto, (b) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (c) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Third Amended Security Agreement or any other Transaction Document refer
to this Third Amended Security Agreement or such other Transaction Document, as
the case may be, as a whole and not to any particular provision of this Third
Amended Security Agreement or such other Transaction Document, as the case may
be. The words “include” and “including” and words of similar import when used in
this Third Amended Security Agreement or any other Transaction Document shall
not be construed to be limiting or exclusive.

            (l)   Governing Law. This Third Amended Security Agreement shall be
governed by and construed in accordance with the laws of the State of Colorado
without reference to conflicts of law rules (except to the extent governed by
the UCC).

            (m)    Counterparts. This Third Amended Security Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall be deemed to constitute one instrument.

8

--------------------------------------------------------------------------------

            (n)   Termination of Security Interest. Upon the payment in full of
all Obligations, the security interest granted herein shall terminate and all
rights to the Debtor Collateral shall revert to Debtor. Upon such termination
Secured Party hereby authorizes Debtor to file any UCC termination statements
necessary to effect such termination and Secured Party will execute and deliver
to Debtor any additional documents or instruments as Debtor shall reasonably
request to evidence such termination.

            (o)   Ratification. Except as expressly modified by this Third
Amended Security Agreement, the Third Note and the Second Amended Security
Agreement remain in full force and effect. By its execution of this Third
Amended Security Agreement, the Debtor expressly ratifies and confirms the
validity of the Third Note and the Second Amended Security Agreement.
Furthermore, Debtor and Secured Party hereby acknowledge and agree that entering
into the Fourth Note and this Third Amended Security Agreement shall not impair
the validity or priority of the Fourth Note and the Second Amended Security
Agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Debtor has caused this Amended Security Agreement to be
executed as of the day and year first above written.

COGNIGEN NETWORKS, INC.
a Colorado corporation

By: ____________________________________

Name: __________________________________

Title: ___________________________________

SECURED PARTY:

BAYHILL CAPITAL, LLC
a Utah limited liability company

By:  ____________________________________

Name: __________________________________

Title:  ___________________________________

 

--------------------------------------------------------------------------------



ATTACHMENT 1



TO THIRD AMENDED SECURITY AGREEMENT

     All right, title, interest, claims and demands of Debtor in and to the
following property:

          (i)   All goods and equipment now owned or hereafter acquired,
including, without limitation, all computer equipment, office equipment,
machinery, fixtures, vehicles, and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;

          (ii)   All inventory now owned or hereafter acquired, including,
without limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s
books relating to any of the foregoing;

          (iii)   All contract rights, general intangibles, payment intangibles
and commercial tort claims, now owned or hereafter acquired, including, without
limitation, all patents, patent rights (and applications and registrations
therefor), trademarks and service marks (and applications and registrations
therefor), inventions, copyrights, mask works (and applications and
registrations therefor), trade names, trade styles, software and computer
programs including source code, trade secrets, methods, processes, know how,
drawings, specifications, descriptions, and all memoranda, Note, and records
with respect to any research and development, goodwill, license agreements,
franchise agreements, blueprints, drawings, purchase orders, customer lists,
route lists, infringements, claims, computer programs, computer disks, computer
tapes, literature, reports, catalogs, design rights, income tax refunds,
payments of insurance and rights to payment of any kind and whether in tangible
or intangible form or contained on magnetic media readable by machine together
with all such magnetic media;

          (iv)   All now existing and hereafter arising accounts, contract
rights, royalties, license rights and all other forms of obligations owing to
Debtor arising out of the sale or lease of goods, the licensing of technology or
the rendering of services by Debtor (subject, in each case, to the contractual
rights of third parties to require funds received by Debtor to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Debtor and Debtor’s books relating to any of the
foregoing;

          (v)   All documents, cash, deposit accounts, letters of credit, letter
of credit rights, supporting obligations, certificates of deposit, instruments,
chattel paper, electronic chattel paper, tangible chattel paper and investment
property, including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Debtor’s
books relating to the foregoing;

2

--------------------------------------------------------------------------------



          (vi)   All other goods and personal property of Debtor, wherever
located, whether tangible or intangible, and whether now owned or hereafter
acquired; and

          (vii)   Any and all claims, rights and interests in any of the above
and all substitutions for, additions and accessions to and proceeds thereof,
including, without limitation, insurance, condemnation, requisition or similar
payments and the proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

           